



COURT OF APPEAL FOR ONTARIO

CITATION: Heydary Hamilton
    PC v. Muhammad, 2014 ONCA 84

DATE: 20140130

DOCKET: C57545

Juriansz, Pepall and Pardu JJ.A.

BETWEEN

Heydary Hamilton PC

Appellant

and

Dil Muhammad, Pharm Canada Inc., 7302401 Canada
    Corp. and Alfred S. Schorr

Respondent

Heydary Hamilton PC, no one appearing

William S. Chalmers and Gail L. Willoughby for the
    respondent

Heard and released orally: January 27, 2014

On appeal from the judgment of Justice
Edward
    M. Morgan of the Superior Court of Justice
, dated July 25, 2013.

ENDORSEMENT

[1]

No one appeared for the appellant. Counsel for the appellant was removed
    from the record on January 24, 2014, as he was unable to get instructions.

[2]

In our view Rule 15.04 does not remove any jurisdiction this court has
    under the
Courts of Justice Act
on a properly scheduled appeal before
    it. Rule 15.04 gives the court additional jurisdiction to dismiss an appeal
    before the hearing date for procedural failure when a party delays the
    processing of an appeal by not retaining new counsel.

[3]

The appellant has known the appeal would come on for hearing today since
    November 22, 2013, when the appeal was scheduled. The appellant had notice of
    its counsels intention to be removed from the record. If the appellant wished
    to proceed with this appeal, it could have attended today to request an
    adjournment. It did not.

[4]

In the exceptional circumstances of this case, we dismiss the appeal as
    abandoned. Costs will be fixed on a partial indemnity basis in the amount of
    $8,000 all inclusive.

R.
    G. Juriansz J.A.

S.
    E. Pepall J.A.

G.
    Pardu J.A.


